The unanimous election of Mr. Gurirab to the presidency of
the General Assembly at this fifty-fourth session is a warm
tribute to Namibia and its heroic people, who are well-
known for their victorious struggle against foreign
domination and for their tireless defence of the principles
of the Charter of the United Nations. As I am familiar with
his skill and broad experience of international relations, I
believe that under his wise leadership the work of the
General Assembly at this session will be crowned with
success.
I should also like to take this opportunity to express
my sincere congratulations to Mr. Kofi Annan, the
Secretary-General of our Organization, for his work to
reform and revitalize the United Nations, as well as for his
steadfast commitment in the service of peace and
development throughout the world.
As this century of rapid change fades away, we are
confronted with challenges, but also presented with many
opportunities. Globalization has become a problem
throughout the world. While technological progress and the
globalization of production and finance have brought
prosperity and modernity to many countries, particularly in
the developed world, the great majority of people are still
living in conditions of persistent poverty. The protection of
the environment, the eradication of poverty and the struggle
against drugs and all forms of terrorism have also become
urgent problems requiring concerted action at global level.
In the face of this situation it is more urgent than ever
for the international community to adopt concrete collective
measures to enable the United Nations to devote more of its
resources to social and economic development in order to
build a better life for all the world’s peoples, in particular
for the poorest among them. If it is to take up these
challenges, the United Nations, as the only universal
international organization, needs the capacity to act and to
adapt to a new and changing world situation.
With the end of the bipolar world, many countries,
especially developing countries, had hoped that the
nuclear era would end as well. Here, the Lao People’s
Democratic Republic, along with the other countries
members of the Association of South-East Asian Nations
(ASEAN), signed the Treaty on the Southeast Asia
Nuclear Weapon-Free Zone, which entered into force in
1997. It also endorsed the joint declaration of 9 June
1998, subscribed to by the Foreign Ministers of Brazil,
Egypt, Ireland, Mexico, New Zealand, Slovenia, South
Africa and Sweden, the objective of which was to
revitalize nuclear non-proliferation and disarmament
efforts. Such positive steps will help us together gradually
to build a world free of nuclear weapons, thus creating
meaningful guarantees for the survival of mankind.
To guarantee peace, to promote the development of
all countries, and to adapt to a new world situation, the
Organization must be reformed so that it can fulfil its
mandate and achieve its purposes. Here in the United
Nations, all countries have equal standing, in conformity
with the principle of the sovereign equality of States. And
here in the United Nations, we extol the principles of the
non-use or threat of use of force against the independence
or sovereignty of States, of the peaceful settlement of
disputes, and of non-interference in the internal affairs of
other States.
In speaking of United Nations reform we cannot
pass in silence by the delicate work under way in the
Open-ended Working Group on the Question of Equitable
Representation on and Increase in the Membership of the
Security Council and Other Matters Related to the
Security Council, where a number of interesting initiatives
have been put forward. Our position on this matter is well
known, and was set out at the fifty-first session of the
General Assembly: we favour an increase in both the
permanent and the non-permanent membership, in line
with the principle of equitable geographical distribution
and taking into account the prominence of the country in
question. As part of the effort to attain that goal, some
countries — such as, in particular, Japan, Germany and
India — could become permanent members of a
restructured Security Council. As we all know, the
question of Council reform is not a simple one. We need
to be patient, to continue the debate and to take advantage
of the momentum we have created, so as to attain the
3


goal of giving that organ greater transparency, legitimacy
and, above all, credibility.
True to its consistent policy of peace, friendship and
cooperation, the Lao People’s Democratic Republic
considers that the use of force against a sovereign
independent State without Security Council authorization,
no matter what the pretext, runs counter to international law
and the Charter of the United Nations. We believe that all
conflicts, no matter how complex, should be resolved only
through negotiations.
Convinced of the importance of peace in the Middle
East, my country is pleased that Israel and the Palestine
Liberation Organization have resumed serious negotiations,
which led to the signing of the Sharm el-Sheikh
Memorandum on 4 September 1999. It is essential for the
parties directly concerned to continue those negotiations in
order to settle their problems on the basis of existing
resolutions and agreements. This would open the path to
peace, cooperation and peaceful coexistence among the
peoples of the region.
Among the glaring injustices in the world, we cannot
forget the economic, trade and financial blockade that has
been waged for more than 40 years against the Republic of
Cuba. We consider that the United States ought to put an
end to that operation, which runs counter to the present
world trend towards international economic cooperation for
development.
Peace on the Korean peninsula remains fragile. We
appeal to all the countries concerned to show maximal
restraint and to continue their dialogue with a view to
restoring mutual understanding, and together to seek
solutions that would meet the aspirations of the Korean
people for the peaceful reunification of the two parts of
Korea, and that would contribute to the consolidation of
peace, stability and cooperation in the region.
Since 9 July 1999 we have seen renewed tension in
the Taiwan Strait. The Lao People’s Democratic Republic
reaffirms its consistent position that Taiwan is an integral
and inalienable part of China, and that the Government of
the People’s Republic of China is the sole legal and
legitimate representative of the entire Chinese people.
Over the past two years, the financial crisis affecting
the whole of South-East Asia has quickly made itself felt,
to varying degrees, in other regions — indeed, throughout
the world. In some countries there are today signs of an
economic upturn, but nothing indicates that the world
economy is yet on the road to solid recovery. In the light
of that crisis and of the fact that countries large and
small, industrialized and developing, are becoming
increasingly interdependent, the international community
must work together to find an effective solution to the
crisis, to promote worldwide growth, and to bring about
sustained social and economic development.
Since the 1995 Copenhagen World Summit for
Social Development, the struggle against impoverishment
has been bolstered. But it is clear that developing
countries, especially the least developed among them,
cannot accomplish this huge task on their own and
without the necessary support and assistance of the
international community. In that context, we consider that
the special follow-up meeting that will take place in 2000
will give the international community an opportunity to
review the situation and to take the measures necessary to
attain the noble goals set at the Summit.
For years, the special problems of landlocked
developing countries have been discussed at various
international conferences and meetings. Although many
measures have been taken both at the national and at the
international levels, those problems are still far from
being resolved.
The President took the Chair.
The Lao People’s Democratic Republic, which has
the honour of chairing the Group of Landlocked
Developing Countries, is cooperating actively with the
other member countries to establish and maintain an
effective and self-sustaining system of transport and
transit. This huge task requires support and assistance
from the entire international community in order for our
countries to meet our particular needs. It is more than
urgent that the recommendations adopted last August in
New York at the fourth meeting of governmental experts
from landlocked and transit developing countries and
representatives of donor countries, and financial and
development institutions, be wholly translated into reality
as soon as possible.
In the Lao People’s Democratic Republic over the
past year, the multi-ethnic Lao people has strongly unified
itself and is actively working for national development,
particularly in the area of agricultural production. This
has made it possible for us not only to achieve self-
sufficiency in rice production, but also to have something
of a surplus in reserve. This achievement has helped
soften the effects of the economic and financial crisis in
4


the region. Throughout the country, political stability and
social harmony, important conditions allowing us to
promote sustained national socio-economic development in
keeping with the policy of renewal, continue to be ensured.
At the international level, the Lao People’s Democratic
Republic is continuing its efforts to strengthen and extend
its external relations and cooperation, particularly with
neighbouring countries, and it is cooperating with other
members of the Association of South-East Asian Nations in
the implementation of the Hanoi Plan of Action and of the
Vision 2020 for the progress and the prosperity of the
region.
The question of drugs continues to be a major concern
in the daily life of South-East Asia. In this respect, my
Government has made great efforts to reduce the annual
production of opium and is carrying out a vigorous battle
against drugs, the results of which have been greatly
appreciated by the international community. At this time, in
cooperation with the United Nations International Drug
Control Programme (UNDCP), we are working out a
strategy for a substantial eradication of opium production
over the next six years. In this connection, I appeal to the
international community to contribute to the Fund UNDCP
in order to achieve those objectives.
Saving future generations from the scourges of war,
poverty, hunger and sickness remains an essential objective
enshrined in the United Nations Charter. Aware of this
highest goal, the Lao People’s Democratic Republic will
spare no effort to make its modest yet positive contribution.













